           Case 2:19-cv-05354-MTL Document 49 Filed 04/28/21 Page 1 of 2

                                           2:19-cv-05354-MTL

1    Marcos Eduardo Garciaacosta
2    MARCOS E. GARCIAACOSTA LAW GROUP
     2875 W Ray Rd. Suite 6-108
3
     Chandler, AZ 85224
4    Arizona State Bar No. 032321
     Marcos.e.garciaacosta@gmail.com
5
     Phone: (602)317-0035
6    Attorney for Defendants Oscar H. Graham and Los Andes, LLC
7
                                  UNITED STATES DISTRICT COURT
8                                     DISTRICT OF ARIZONA
9
     Innovative Sports Management, Inc.,              Case No. 2:19-cv-05354-MTL
10

11                        Plaintiff,                    MOTION TO WITHDRAW AS
                                                               COUNSEL
12
      v.
13                                                    Assigned to Hon. Michael T Liburdi
     Oscar H. Graham, et al.,
14

15                        Defendants.
16
             Defendants’ Counsel hereby respectfully requests this Court to allow himself to
17
     withdraw as counsel for Defendant. Counsel’s scope of engagement was limited to help
18

19   Defendants achieve a settlement with opposing party and Defendants are in the process of
20
     executing said settlement.
21

22
             There are no pending deadlines or milestones that parties need to meet. Defendants
23

24
     are aware of the next steps needed to bring this case to a full close.

25   Respectfully submitted this 28 of April, 2021
26
                                   /s/ Marcos E. Garciaacosta
27                                 MARCOS EDUARDO GARCIAACOSTA LAW GROUP
28                                 Attorney for Defendants
                                   Oscar H. Graham, and Los Andes, LLC



                                                  PAGE 1
        Case 2:19-cv-05354-MTL Document 49 Filed 04/28/21 Page 2 of 2

                                         2:19-cv-05354-MTL

1

2

3
                                   CERTIFICATE OF SERVICE
4
           I hereby certify that on April 28, 2021, I electronically transmitted the attached
5

6    document to the Clerk’s Office using the CM/ECF system for filing and for transmittal of
7
     Notice of Electronic Filing to the following CM/ECF registrants:
8
           Thomas P. Riley
9
           LAW OFFICES OF THOMAS P. RILEY, PC
10         First Library Square
11
           1114 Fremont Ave.
           South Pasadena, CA 91030-3227
12         TPRLAW@att.net
13         Attorney for Plaintiff

14

15
                                               /s/ Marcos E. Garciaacosta
16
                                       MARCOS EDUARDO GARCIAACOSTA LAW
17                                     GROUP
                                       By: Marcos Eduardo Garciaacosta [SBN 032321]
18
                                       Attorney for Defendants
19                                     Oscar H. Graham, and Los Andes, LLC
20

21

22

23

24

25

26

27

28




                                               PAGE 2
